     Case: 1:19-cv-04292 Document #: 28 Filed: 02/03/20 Page 1 of 1 PageID #:186

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Jourey Newell
                                      Plaintiff,
v.                                                    Case No.: 1:19−cv−04292
                                                      Honorable Rebecca R. Pallmeyer
Oxford Marketing Partners, LLC
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 3, 2020:


         MINUTE entry before the Honorable Rebecca R. Pallmeyer: Plaintiff's motion to
dismiss without prejudice [26] is granted. Defendant's motion to strike class allegations
[14] is terminated. Motion hearing and status hearing dates of 2/5/2020 are stricken. Civil
case terminated. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
